Gose, J.
(dissenting) — Whether the appellant captured the “Mysterious Mr. Raffles” was a question of fact to be determined by the jury. If he did, and otherwise complied with the terms of the offer, he earned the reward, and his claim could not be arbitrarily rejected. The respondent, like any other arbitrator, was required to use good faith in considering the appellant’s claim. The question whether, under all the evidence, the claim was rejected in good faith was one of fact for the jury. If the reward was earned and the claim arbitrarily rejected, the appellant has a good cause of action. Nor do I think that the appellant was guilty of such collusion as to preclude a recovery. Whether he acquired the information before or after assuming the role of the detective is a question of ethics and not of law. I therefore dissent.
Dunbar, C. J., concurs with Gose, J.